Citation Nr: 1454307	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial increased rating for major depressive disorder with posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

6.  Entitlement to an effective date earlier than April 13, 2009, for the grant of service connection for major depressive disorder with PTSD.  

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  



REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to February 1980.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for residuals of head injury.  In December 2008, the Veteran filed a notice of disagreement.  

In a September 2009 rating decision, the RO denied entitlement to service connection for bilateral pes planus, left shoulder disability, and sleep apnea, and granted entitlement to service connection for major depressive disorder with PTSD, assigning a 70 percent disability rating, effective April 13, 2009.  In September 2009, the Veteran filed a notice of disagreement with the denial of service connection and the disability rating assigned.  In May 2010, the Veteran filed a notice of disagreement with the effective date assigned.  

A statement of the case was issued in January 2011 with regard to all issues.  A substantive appeal was received in February 2011.  

The Board notes that in April 2010 and May 2014 rating decisions, the RO denied entitlement to a TDIU; the Veteran has not appealed the decisions.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Thus, pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The Veteran testified at a hearing before the RO hearing in February 2011; the transcript is of record.

The issues of entitlement to service connection for residuals of head injury, bilateral pes planus, and sleep apnea, entitlement to an increased rating for PTSD, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied entitlement to service connection for residuals of head injury.

2.  Additional evidence received since the RO's April 1999 decision is new and relates to an unestablished fact necessary to substantiate the claims of service connection for residuals of head injury, and raises a reasonable possibility of substantiating the claim of service connection.

3.  A left shoulder disability is not shown.

4.  On April 13, 2009, the Veteran filed a claim of service connection for a psychiatric disability.  
 
5.  The record includes no communication from the Veteran or his representative received earlier than April 13, 2009, that constitutes either a formal or informal claim of service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision denying entitlement to service connection for residuals of head injury is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the April 1999 RO decision which denied entitlement to service connection for residuals of head injury, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for an effective date earlier than April 13, 2009, for the grant of service connection for major depressive disorder with PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2009, a VCAA letter was issued to the Veteran with regard to his psychiatric and left shoulder service connection claims.  Such letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the major depressive disorder with PTSD earlier effective date issue in this case is a downstream issue from that of the award of service connection, another VCAA notice is not required.  Finally, an earlier July 2008 communication provided not as to the petition to reopen the head injury claim, and explained the basis for the prior denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  No further development is required with respect to the duty to notify.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and identified private and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's service connection and effective date claim.

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the left shoulder service connection claim.  However, such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon have not been met with regard to the left shoulder issue.  As will be discussed in detail below, the evidence does not establish a disability, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the earlier effective date and service connection issues on appeal.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 1997, the Veteran filed an original claim of service connection for residuals of head injury.  The claim was denied in an April 1999 rating decision, as there was a lack of evidence showing a diagnosis of a chronic disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received during the one-year appeal period.  Thus, the December 1997 rating decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In March 2008, the Veteran petitioned to reopen his left shoulder claim.  In support of this, he submitted multiple statements that included details regarding the circumstances of his in-service head injury.  The Veteran also testified at a RO hearing pertaining to the in-service injury and symptoms.  The statements from the Veteran were not previously of record.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  For the above reasons, the claim of service connection for residuals of head injury is reopened.  38 U.S.C.A. § 5108.  




Service connection

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran is claiming entitlement to service connection for a left shoulder disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service treatment records do not reflect any complaints or treatment for a left shoulder disability.

In April 2009, the Veteran filed a claim of service connection for left shoulder disability, claiming that his "left shoulder gives me fits."  
In February 2011, the Veteran testified with regard to the left shoulder:

The lawyer that I dealt with misunderstood me.  What I meant about my left shoulder is when I [sic] stressed out so bad one pain to another pain then it goes to your heart.  So I got this severe stress problem.  I get so stressed out until it travels all the way down from my head to my shoulder.  

T at 10-11.  He also testified that he experiences pain in the shoulder but has not been diagnosed with a shoulder condition.  T at 11.  He attributed his left shoulder complaints to stress.

The post-service private and VA treatment records on file do not reflect any complaints, treatment, or diagnosis of a left shoulder disability.  

While acknowledging the Veteran's complaints of left shoulder pain, the Board finds that the preponderance of the evidence is against a finding of a chronic left shoulder disability at any time during the claim period.  The Veteran has not submitted any post-service medical evidence reflecting treatment for or a diagnosis of a left shoulder disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic left shoulder disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a chronic left shoulder disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a left shoulder disability that is due to stress he experiences.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his left shoulder, and the Board finds his assertions of pain to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed, the treatment records on file are negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the lack of objective clinical findings. 

Without a diagnosed chronic disability associated with the left shoulder, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left shoulder disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

On April 13, 2009, the Veteran submitted a claim of service connection for a psychiatric disability.  

In the September 2009 rating decision, the RO granted entitlement to service connection for major depressive disorder with PTSD, assigning a 70 percent disability rating, effective April 13, 2009.

The Veteran claims entitlement to an earlier effective date for PTSD on the basis that he has suffered from major depressive disorder with PTSD since prior to April 2009.

Initially, the Board notes that the Veteran does not assert that he filed a claim of service connection for a psychiatric disability prior to April 13, 2009.  Likewise, the submissions of record received prior to April 13, 2009, do not reference a psychiatric disability or do not purport to claim service connection for a psychiatric disability.  Thus, there is no evidence that a formal or informal claim of service connection was received prior to April 13, 2009. 

The effective date corresponds to date of receipt of the Veteran's claim of service connection.  A prior diagnosis of major depressive disorder and PTSD is not relevant to the issue of an effective date, as the effective date assigned for an original claim for compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Moreover, the mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek service connection and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the Veteran did not file a claim of service connection for a psychiatric disability until April 13, 2009.  The evidence of record does not contain any documentation prior to this date reflecting an intent to claim service connection for this disability, nor does the Veteran contend that he filed a claim prior to such date.  Consequently, there is no legal basis for assigning an effective date prior to April 13, 2009.

In summary, VA is not free to award a retroactive effective date prior to the date it receives a claim unless there is specific statutory or regulatory authority for such retroactive effective date.  As there is no such provision which authorizes VA to award benefits retroactively, his claim for an earlier effective date for the award of service connection for PTSD must be denied.  Based on the facts in this case, there is no legal basis for an effective date prior to April 13, 2009, for the award of service connection for PTSD.  The evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that an effective date earlier than April 13, 2009, for the grant of service connection for major depressive disorder with PTSD is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of head injury is reopened and to this extent the appeal is allowed.

Entitlement to service connection for left shoulder disability is denied.

Entitlement to an effective date earlier than April 13, 2009, for the grant of service connection for major depressive disorder with PTSD is denied.







REMAND

Residuals of head injury

Service treatment records reflect that the Veteran sustained a head injury during service, but the records do not reveal any specific residuals as a result of the head injury.  Post-service treatment records do not reflect a diagnosis of a traumatic brain injury (TBI), though they do show a diagnosis of headaches.  The Veteran should be afforded a VA examination to assess whether he has a chronic headache disability as a result of his in-service head injury or any other residuals.

Bilateral pes planus

The medical evidence now of record raises the question of whether the Veteran's pes planus is a disability for which service connection may be granted under applicable law.  Specifically, the Board notes that the provisions of 38 C.F.R. §§ 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

Service treatment records do not reflect any complaints or treatment for a bilateral foot disability, but a December 1979 Report of Medical Examination reflects an assessment of "pes planus 2 - asymptomatic."

In August 2009, the Veteran underwent a VA examination.  The Veteran reported that his feet were bumped by a forklift during service.  Upon physical examination, the examiner diagnosed bilateral pes planus, which he found to be congenital.  The examiner, however, did not comment on whether the Veteran's congenital bilateral pes planus was subject to a superimposed injury.  Thus, an additional opinion is necessary.

Sleep apnea

VA outpatient treatment records in Virtual VA reflect a diagnosis of obstructive sleep apnea.  The Veteran should be afforded a VA examination to assess the etiology of his sleep apnea, to include whether it is due to his service-connected major depressive disorder with depression.  See 38 C.F.R. § 3.310.

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra- schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

At a May 2014 VA examination to assess the severity of his major depressive disorder with PTSD, the examiner commented on the Veteran's ability to perform sedentary or physical activities for employment.  The examiner opined that the Veteran has the following functional limitations due to his service-connected PTSD/depression: 

	* Interacting with others: Veteran becomes very anxious around groups of people, which is exhibited in anger outbursts and poor concentration/attention.  Employment would need to focus on 1:1 interactions or small groups.

	* Work environment: Veteran becomes very anxious around loud noises, movement, especially behind him, and misattributes threats of danger.  Thus, busy, loud environments are not congruent with Veteran's ability to work.

	* Attention/concentration: Veteran's ability to focus and concentrate is impaired by his PTSD and depression.  Thus, the Veteran would need the ability to take breaks to focus.

	* Attendance: Veteran's mood fluctuates and Veteran would at times be unable to perform work duties and would need to be able to take time off of work to attend mental health appointments.

The Veteran reported to the VA examiner that after service, he worked for a Park Commission for "a year or two."  He then worked in construction for about a year.  He also worked as a "welder's helper" for about a year, in the shipping department of a warehouse for several years, and odd jobs in plumbing and other manual labors.  His last consistent work was from 2005-2006 in construction.  He reports that he was fired multiple times due to his poor anger control.  He reports that he hasn't worked since 2006 due to a combination of physical and mental health problems.  He reported that the following symptoms interfere with his ability to work:  low frustration tolerance, poor attention, concentration, and memory, anger management.

Thus, the issue remains whether the Veteran is capable of maintaining gainful employment for which he is qualified.  Thus, further opinion is needed.  

The Veteran's claim for an initial increased rating for PTSD, which is currently rated 70 percent disabling, hinges on whether there is total occupational and social impairment as a result of his major depressive disorder with PTSD.  Thus, the Board will defer a decision on whether a 100 percent rating is warranted for this disability.  

On remand, associate updated treatment records from the Jackson VA Medical Center (VAMC) for the period from May 20, 2014.




Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder updated treatment records from the Jackson VAMC for the period from May 20, 2014.

2.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of any residuals of head injury.  

It is imperative that the claims file and Virtual folder be made available to and be reviewed by the examiner.  

The examiner should respond to the following:

Please state whether the Veteran has any residuals of head injury, to include headaches, as a result of his in-service head injury documented in the service treatment records.

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the etiology of his bilateral pes planus.  It is imperative that the claims file and Virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a)  Is the Veteran's bilateral flatfoot an acquired disability, or a congenital or developmental defect, as set forth in 38 C.F.R. § 4.9?

b)  If the examiner determines that the Veteran has a congenital or developmental defect of the feet, was such congenital or development defect subject to a superimposed injury or chronic disability (as opposed to an acute increase in pain) during service?

c)  If the examiner determines that the Veteran has a current acquired disability flatfeet, did it undergo an increase in disability during service, and, if so, was the increase in disability due to the natural progress of the disease?

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinion.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed sleep apnea.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein.

b)  Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected major depressive disorder with PTSD?  

c) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected major depressive disorder with PTSD?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

5.  An additional opinion should be sought from the May 2014 VA examiner (or another qualified examiner if the May 2014 examiner is unavailable) as to the impact the Veteran's ability work and to maintain gainful employment.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected major depressive disorder with PTSD on the Veteran's ability to work and maintain gainful employment for which he is qualified based on his experience and education.  If need be, further testing should be accomplished.  The examiner should provide supporting rationale for this opinion.

The examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected major depressive disorder with PTSD prevents him from securing or following a substantially gainful occupation based on his experience and education, without consideration of his nonservice-connected disorders and advancing age?  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  

The claims folder and Virtual folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

An examination should be scheduled only if deemed necessary by the VA examiner.

6.  If the issues on appeal are not granted in full, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


